DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hall teaches a plurality of hollow needles configured to penetrate tissue and remove skin particles from a harvest site instead of being applied to a donor site for subsequent capture by an adherent membrane, although the prior art does not use the exact same terminology as the disclosed invention, the terms “donor site” would also encompass “harvest site” since they are both areas with which the skin tissue particles are generated. Additionally, in paragraph 0019 and 0020 Hall teaches that the device is applied to a donor site for capture of the skin pixels. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, since the device of Hall is capable of being applied to a donor site (in the instance a donor site is different from a harvest site) and incise skin pixels to be captured by an adherent membrane, the prior art meets the limitations and applicant’s arguments are not persuasive. 
In response to applicant’s argument that Hall does not teach a scalpet with a distal end configured as a circular scalpel including a cutting surface and that Levinson does not teach a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, since Hall teaches device with at least one scalpet configured to be applied to a donor site of a subject to generate at least one incised skin pixel and Levinson teaches making scalpets in various shapes or forms, including having a circular cross-section in order to excise tissue portions from a patient’s skin, as set forth in the rejection below, it would have been within the level of one with ordinary skill in the art at the time the invention was filed to make the scalpets of Hall to be circular, since Levinson teaches circular cross sections were well known in the art at the time of the invention for scalpets to excise skin tissue and it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 91 and 92 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al (20120271320) in view of Levinson et al (US 20160095592).
Regarding claims 91, Hall et al (hereafter Hall) discloses system comprising: a scalpet array (130, 112) comprising at least one scalpet (130)  fixed on a substrate (120; when device is assembled scalpets are fixed to substrate, figure 8), wherein the substrate configured to be removeably coupled to and carried on a carrier (111), wherein the at least one scalpet includes a distal end having a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); and the at least one scalpet configured to be applied to a donor site (paragraph 0019, 0020) of a subject to generate at least one incised skin pixel (tissue particles, paragraph 0035) for subsequent capture at the donor site by an adherent membrane (121, paragraph 0036, gel to retain the skin tissue particles by adhering the particles to the layer), wherein the at least one incised skin pixel comprises a pixelated skin graft configured for direct application to a skin defect site of the subject (paragraph 0035, graft site). Hall further 
Regarding claim 92, Hall discloses a method comprising: configuring a scalpet array (112 to include at least one scalpet (130) fixed on a substrate (120, 121; when device is assembled scalpets are fixed to substrate, figure 8) to include a distal end including a cutting surface (tapered distal end, needles incise into tissue and thus would comprise a cutting surface); configuring the substrate to removeably couple to a carrier (111) and configuring the at least one scalpet to generate at least one incised skin pixel for subsequent capture at to a donor site of a subject (paragraph 0019, 0020, donor site), wherein the at least one incised skin pixel comprises a pixelated skin graft configured for direct application to a skin defect site of the subject (paragraph 0035, graft site). Hall further teaches that the at least one scalpet is a hollow needle (paragraph 0016), but does not specifically state that the distal end of the at least one scalpet is configured as a circular scalpel. However, Levinson et al (hereafter Levinson) teaches it was known in the art at the time of the effective filing date of the invention to make scalpets . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771